UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ANTONIO JOSE DROGO,

              Plaintiff,

       v.                                              6:18-CV-6105
                                                       DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



      On February 1, 2018, the plaintiff, Antonio Jose Drogo, brought this action under

the Social Security Act ("the Act"). He seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that he was not disabled. Docket

Item 1. On September 4, 2018, Drogo moved for judgment on the pleadings, Docket

Item 9; on October 31, 2018, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 12; and on November 21, 2018, Drogo replied,

Docket Item 14.

      For the reasons stated below, this Court grants Drogo’s motion in part and

denies the Commissioner’s cross-motion.




                                    BACKGROUND


I.    PROCEDURAL HISTORY

      On November 4, 2014, Drogo applied for Supplemental Security Income benefits.

Docket Item 8 at 263. He claimed that he had been disabled since April 22, 2011, due
to depression, anxiety, post-traumatic stress disorder, illiteracy, poor memory,

migraines, and attention deficit hyperactivity disorder. Id. at 284.

       On January 8, 2015, Drogo received notice that his application was denied

because he was not disabled under the Act. Id. at 169. He requested a hearing before

an administrative law judge ("ALJ"), id. at 175, which was held on May 8, 2017, id. at

16. The ALJ then issued a decision on June 7, 2017, confirming the finding that Drogo

was not disabled. Id. at 25. Drogo appealed the ALJ’s decision, but his appeal was

denied, and the decision then became final. Id. at 6.


II.    THE ALJ’S DECISION

       In denying Drogo’s application, the ALJ evaluated Drogo’s claim under the Social

Security Administration’s five-step evaluation process for disability determinations. See

20 C.F.R. § 404.1520. At the first step, the ALJ must determine whether the claimant is

currently engaged in substantial gainful employment. § 404.1520(a)(4)(i). If so, the

claimant is not disabled. Id. If not, the ALJ proceeds to step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any in the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).


                                             2
       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If the claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that the claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

       Here, at step one the ALJ found that Drogo had not engaged in substantial

gainful activity since his alleged disability onset date. Docket Item 8 at 18. At step two,

the ALJ determined Drogo had several severe impairments: obstructive sleep apnea,

obesity, anxiety, depression, and post-traumatic stress disorder. Id. At step three, the

ALJ found that none of Drogo’s impairments met or medically equaled the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1, either singly

or in combination. Id. at 19. At step four, the ALJ determined Drogo’s RFC:



                                             3
       [C]laimant has the residual functional capacity to perform medium work as defined
       in 20 C.F.R. 4040.1567(c) and 416.967(c) except he should have no more than
       occasional contact with co-workers, supervisors, and the public. The individual
       should be limited to low stress jobs, which are defined as those that require
       occasional decision-making, occasional judgment, and occasional changes in the
       work setting. He should be limited to jobs that are goal-oriented rather than
       oriented toward production or on assembly line. He should be limited to jobs
       requiring simply repetitive instruction.

Finally, at step five, the ALJ determined that there are jobs that exist in significant

numbers in the national economy that Drogo could perform with his RFC, such as

janitor or laundry laborer. Id. at 24.

       At Drogo’s hearing, the ALJ decided not to consider certain treatment records

from Linden Oaks Therapy and Monroe County Department of Human Services. Id. at

120. Drogo had not provided the ALJ with those records by five days before the hearing

in May 2017, id., but his attorney had written to the ALJ about two weeks before the

hearing informing him about those records and that Drogo was still waiting to receive

them, id. at 351. Drogo had requested those records first in August 2016 and again in

February 2017. Id. at 120. But according to the ALJ, those were not “active and diligent

attempts, to actually get the records,” and so the ALJ would not consider them. Id. at

121-22.


                                   LEGAL STANDARDS


       “The scope of review of a disability determination ... involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social


                                              4
Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a

reasonable basis for doubt whether the ALJ applied correct legal principles, application

of the substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d a 986.


                                       DISCUSSION


I.     ALLEGATIONS

       Drogo objects to the ALJ’s failure to consider his treatment records from Linden

Oaks, to consider other mental health treatment records more thoroughly, and to

adequately address his mild mental retardation. Docket Item 9 at 17-27. As to the first

point, he specifically argues that the ALJ erred in not considering records about which

the ALJ was informed at least five business days before the hearing date. Id. at 17.

Drogo argues that this alone warrants remand for proper consideration of his therapy

treatment records and treating opinions from Linden Oaks. Id. at 17. This Court

agrees.




                                             5
II.   ANALYSIS

      The claimant bears the burden of proving disability at the first four steps of the

sequential evaluation process, and under 20 C.F.R. § 416.1435(a), the claimant must

“inform [the Commissioner] about or submit any written evidence” of disability “no

later than 5 business days before the date of the scheduled hearing.” Id. (emphasis

added). If the claimant does not comply with this five-day rule, the ALJ “may decline to

consider or obtain the evidence,” unless certain circumstances apply.1 20 C.F.R.



      1   The full text of 20 C.F.R. § 416.1435(a)-(b) is

      (a) When you submit your request for hearing, you should also submit information
          or evidence as required by § 416.912 or any summary of the evidence to the
          administrative law judge. Each party must make every effort to ensure that the
          administrative law judge receives all of the evidence and must inform us about
          or submit any written evidence, as required in § 416.912, no later than 5
          business days before the date of the scheduled hearing. If you do not comply
          with this requirement, the administrative law judge may decline to consider or
          obtain the evidence unless the circumstances described in paragraph (b) of this
          section apply.

      (b) If you have evidence required under § 416.912 but you have missed the
      deadline described in paragraph (a) of this section, the administrative law judge
      will accept the evidence if he or she has not yet issued a decision and you did not
      inform us about or submit the evidence before the deadline because:
              (1) Our action misled you;
              (2) You had a physical, mental, educational, or linguistic limitation(s) that
              prevented you from informing us about or submitting the evidence earlier;
              or
              (3) Some other unusual, unexpected, or unavoidable circumstance beyond
              your control prevented you from informing us about or submitting the
              evidence earlier. Examples include, but are not limited to:
                (i) You were seriously ill, and your illness prevented you from contacting
                us in person, in writing, or through a friend, relative, or other person;
                (ii) There was a death or serious illness in your immediate family;
                (iii) Important records were destroyed or damaged by fire or other
                accidental cause; or
                (iv) You actively and diligently sought evidence from a source and the
                evidence was not received or was received less than 5 business days
                prior to the hearing.
                                              6
§ 416.1435(a)-(b). One of those circumstances is when the claimant “actively and

diligently sought evidence from a source and the evidence was not received or was

received less than 5 business days prior to the hearing.” 20 C.F.R.

§ 416.1435(b)(3)(iv).

       Here, Drogo “inform[ed] [the Commissioner] about . . . written evidence” that he

had not received well before the five business-day period expired: two weeks before the

hearing, his attorney explicitly told the ALJ that he was still waiting to receive records

from Linden Oaks. Docket Item 8 at 351. The ALJ nonetheless refused to consider or

obtain those records because Drogo did not “show active and diligent attempts” to

obtain the records and thus did not “qualify for an exception.” Id. at 120. Drogo argues

that this was legal error because 20 C.F.R. § 416.1435(a) requires only that the

claimant provide the ALJ with notice about the records. Docket Item 9 at 19. The

Commissioner responds that because Drogo did not “make every effort to ensure that

the administrative law judge receives all the evidence and inform [him] about or submit

any written evidence” five business days before the hearing, the ALJ correctly refused

to consider the evidence at issue. Docket Item 12-1 at 14 (quoting 20 C.F.R.

§ 416.1435(a)) (emphasis added).

       The ALJ’s “focus on . . . active and diligent attempts, to actually get the records,”

Docket Item 8 at 121, conflates §§ 416.1435(a) and (b). Subsection (a) requires the

claimant to “make every effort” to ensure that the ALJ “receives all of the evidence,” and

toward that end provides that the claimant “must inform us about or submit” evidence at

least five business days before the hearing. Under subsection (b), the claimant must

demonstrate “active and diligent attempts” to obtain evidence only if he informs the ALJ



                                              7
about or submits evidence after the five-day deadline has passed. Here, Drogo met the

deadline: he informed the ALJ about the relevant evidence more than five business

days before the hearing. Docket Item 8 at 351. He therefore did not need to

demonstrate active and diligent attempts to obtain the evidence under

§ 416.1435(b)(3)(iv).

      A plain reading of the regulation supports Drogo’s position. In setting the five-

business-day deadline, § 416.1435(a) provides that the claimant “must inform [the

Commissioner] about or submit any written evidence.” Id. (emphasis added). If the

claimant does not, then the ALJ “may decline to consider or obtain the evidence”

unless an exception in § 416.1435(b) applies. So under the plain language of the

regulation, the ALJ can decline to “obtain” relevant written evidence only if the claimant

does not “inform” the Commissioner “about” such evidence at least five business days

before the hearing. Id. (emphasis added). Here, Drogo told the ALJ about the evidence

before the deadline expired. And so the ALJ erred in refusing to obtain and consider

that evidence.

      Section 416.1435(b) provides exceptions to this rule when the claimant has

“missed the deadline described in paragraph (a) of this section”—that is, when the

claimant “did not inform [the Commissioner] about or submit the evidence before the

deadline.” Because Drogo did not miss the deadline, he was not also required to meet

the exception.2 And the remedial purpose of the Act also supports this interpretation, as



      2 Based on the hearing transcript, Drogo made at least two attempts—nine
months before the hearing, and again three months before the hearing—to get the
records at issue. There may have been other efforts as well, although counsel could
not document them. See Docket Item 8 at 120 (“It’s not clear from my record, whether
we have made additional phone calls since February. We have been requesting the
                                            8
well. See Acierno v. Barnhart, 475 F.3d 77, 81 (2d Cir. 2007) (“we have described the

Social Security Act as ‘a remedial statute, to be broadly construed and liberally

applied’”) (quoting Haberman v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

       The Commissioner argues that under § 494.1435(a), the claimant must make

every effort “to obtain the records” himself and that his failure to do so here permitted

the ALJ to decline to consider the records at issue. See Docket Item 12-1 at 13-14. But

that is not what § 404.1435(a) says. Rather, the claimant “must make every effort to

ensure that the administrative law judge receives all of the evidence.” Id.

(emphasis added). The claimant can do that by informing the ALJ about or submitting

the evidence to the ALJ “no later than 5 business days before the date of the scheduled

hearing.” Id. If the claimant so notifies the ALJ about the records, then the ALJ cannot

decline to “obtain” them. Id. So as a matter of regulatory construction, the

Commissioner’s argument fails.

       What is more, the Commissioner’s proposed reading of the regulation is

inconsistent with the ALJ’s “affirmative duty to develop the administrative record.”

Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008). Indeed, “where there are

deficiencies in the record, an ALJ is under an affirmative obligation to develop a

claimant’s medical history ‘even when the claimant is represented by counsel or by a

paralegal.’” Rosa, 168 F.3d at 79 (quoting Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996)). In light of that duty, an ALJ cannot simply choose to disregard evidence that the

ALJ knows about—and about which the claimant has informed the ALJ—before the


records since August of last year.”), 121 (“we’ve made phone calls.”). That may very
well have been “active and diligent” attempts to obtain the records. But because this
Court remands regardless of that conclusion, it need not and does not reach that issue.

                                             9
deadline. The ALJ must “obtain” that evidence consistent with both the regulation,

§ 416.1435(a), and with the ALJ’s duty to develop the record, Burgess, 537 F.3d at 129.

       Finally, the ALJ’s error here was not harmless. Records and opinions from

Linden Oaks and Monroe County Department of Human Services indicate that Drogo

had various limitations due to his mental health.3 See Docket Item 8 at 35-55. Had the

ALJ considered this evidence, Drogo’s RFC may well have been very different.

       The matter is therefore remanded so that the ALJ can consider the evidence

from Linden Oaks and Monroe Country Department of Human Services that he

previously declined to consider. 4




       3  The Commissioner asserts that Drogo “never obtained the records” and that
“there was a chance they could never get the records.” Docket Item 12-1 at 14. For
that reason, the Commissioner suggests that “it is unclear how remand could resolve
[this] issue.” Id. But the Linden Oaks and Monroe County records are in the record of
this case, Docket Item 8 at 34-55, and so the Commissioner’s argument is misplaced.
20 C.F.R. § 404.1527(c) (“Regardless of its source, we will evaluate every medical
opinion we receive.”).
       4Because the “remaining issues ... may be affected by the ALJ’s treatment of this
case on remand,” this Court does not reach them. Watkins v. Barnhart, 350 F.3d 1297,
1299 (10th Cir. 2003).

                                          10
                                     CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 12, is DENIED, and Drogo’s motion for judgment on the

pleadings, Docket Item 9, is GRANTED in part and DENIED in part. The decision of the

Commissioner is VACATED, and the matter is REMANDED for further administrative

proceedings consistent with this decision.

         SO ORDERED.

Dated:         June 21, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             11
